COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER


Cause Number:          01-20-00280-CR
Trial Court Cause
Number:                1519214
Trial Court:           184th District Court of Harris County, Texas
Style:                 Kevoughn Dontrell Fields
                       v. The State of Texas

The reporter’s record in the above referenced appeal was filed on July 19, 2020. Based on the
trial transcript detailing the offer and admission of various exhibits, it appears that a portion of
the reporter’s record may have been lost or destroyed. See TEX. R. APP. P. 34.6(f). Specifically,
State’s Exhibit 182, which was offered and admitted at 7 RR 233 and published at 7 RR 234 and
8 RR 16, is not in the appellate record. This Court has requested the exhibit from the District
Clerk’s Office, but it has not been received. Exhibit 182 is an audio (or audio/video) recording of
the defendant’s statement(s).
Accordingly, we abate the appeal and remand for the trial court to immediately conduct a hearing
at which a representative of the Harris County District Attorney’s Office, court reporter Kathleen
O’Connor Powers, and appellant’s attorney shall be present, whether by Zoom or otherwise. At
the trial court’s discretion, appellant may be present for the hearing by whatever means directed
by the trial court.
The trial court is directed to:
         (1) determine whether the district clerk’s office, the court reporter, or the court staff have
         possession of State’s Exhibit 182;
         (2) if State’s Exhibit 182 can be located, certified, and filed by a certified court reporter,
         order the court reporter to prepare, certify and file a supplemental reporter’s record
         containing the missing exhibit, and provide a deadline for filing the supplemental record
         of no later than 30 days from the date of the hearing in the trial court;
         (3) if State’s Exhibit 182 cannot be located, certified, and filed in a supplemental
         reporter’s record, determine whether State’s Exhibit 182 can be replaced either:
                a. by agreement of the parties; or

                b. with a copy determined by the trial court to accurately duplicate with
                reasonable certainty the original exhibit;
                                    COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


        (4) make any other findings and recommendations the trial court deems appropriate; and
        (5) enter written findings of fact, conclusions of law, and recommendations as to these
        issues, separate and apart from any docket sheet notations.

See id. 13.1(a), 34.6(f), 35.3(b), (c).

The trial court shall have a court reporter record the hearing and file the reporter’s record with
this Court within 30 days of the hearing. The trial court clerk is directed to file a supplemental
clerk’s record containing the trial court’s findings and recommendations with this Court within
30 days of the hearing.

The appeal is abated. The appeal will be reinstated when the supplemental clerk’s record and the
reporter’s record of the hearing are filed in this Court. The court coordinator of the trial court
shall set a hearing date and notify the parties and the Clerk of this Court of such date.

It is so ORDERED.

Judge’s signature: /s/ Sarah Beth Landau _______________________
                         Acting individually Acting for the Court
Date: July 29, 2021